t c memo united_states tax_court william t and kathryn a kees petitioners v commissioner of internal revenue respondent docket no filed date william t kees pro_se william henck for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure this case was submitted to the court fully stipulated unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - pursuant to rule we must decide the following issues whether petitioners are entitled to exclude disability payments from income under sec_105 or some other provision we hold they are not whether petitioners are liable for the accuracy-related_penalty as determined by respondent we hold they are not at the time of filing the petition petitioners resided in oak hill west virginia in his opening brief william t kees petitioner offered both a substantive argument with respect to the deficiency and a request for the exclusion of petitioner kathryn a kees mrs kees from the instant case petitioner’s request for the exclusion of mrs kees is based on the assertion that in finalizing their divorce she and petitioner had agreed that he would be responsible for any_tax liabilities arising from the instant case we shall treat petitioner’s request for the exclusion of mrs kees as petitioners’ motion to dismiss with respect to mrs kees and we shall treat the remainder of the document as petitioners’ opening brief the notice_of_deficiency was issued jointly to petitioners as they had filed a joint_return for the year in issue petitioners jointly filed a petition and an amended petition in this court and mrs kees has signed jointly with petitioner several subsequent filings although not the opening brief ’ along with petitioner mrs kees signed a joint continued - - having invoked the jurisdiction of the tax_court with respect to mrs kees petitioners may not unilaterally oust the court from jurisdiction 57_tc_720 under sec_7459 once a taxpayer has filed a petition in the tax_court dismissal for any reason other than lack of jurisdiction requires the court to enter an order finding the deficiency to be the amount determined by the commissioner in the notice_of_deficiency unless the commissioner reduces the amount of his claim 62_tc_519 see also rule d this is a result obviously not sought by petitioner consequently petitioners’ motion to dismiss with respect to mrs kees will be denied findings_of_fact during the year in issue petitioners were married and filed a joint tax_return petitioner was employed as a human resources manager for arch mineral corp arch mineral arch mineral funded a long-term disability plan the disability plan for its employees through unum insurance co unum arch mineral paid all the premiums for the disability plan and petitioners did not include in income the value of those premiums continued stipulation of facts a joint motion to submit the case under rule and a letter to respondent requesting that she be dismissed from the instant case we note however that petitioner kathryn kees is still free to seek relief under the new innocent spouse provision sec_6015 added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 a 112_stat_734 in date petitioner suffered a concussion when he slipped on ice in the driveway of his residence and hit his head petitioner missed months of work after the injury after he returned to work he began to suffer seizures and progressively worse headaches approximately months later on date petitioner went on long-term disability pursuant to the standard procedure of arch mineral he was terminated from employment on date after year on long-term disability under the disability plan an insured is totally disabled if because of sickness or injury he cannot perform all of the duties of his regular job and after benefits have been paid for months he cannot perform the duties of any job he is suited for by training education or experience payments under the disability plan do not begin until the insured has been totally disabled for weeks benefits are paid monthly in an amount egual to percent of monthly salary just before total disability begins if the insured was injured before reaching age benefits are paid up until age as long as the insured remains totally disabled and requires a doctor’s attendance beginning date petitioner received long-term disability payments from unum pursuant to the provisions of the disability plan in accordance with the terms of the disability plan petitioner received monthly disability payments equal to percent of his monthly salary or approximately dollar_figure - petitioner wa sec_45 years old when he began to receive payments from unum in a letter dated date unum informed petitioner that his disability payments would end date because in unum’s view petitioner’s disability was due to mental illness and the disability plan covered mental illness for only months in a letter dated date unum informed petitioner that its investigation of his medical_condition was ongoing and that unum had decided to extend payments through date for the period between date and date unum stopped making monthly payments on several occasions and resumed those payments only after petitioner threatened legal action in date after protracted oral negotiations unum paid petitioner a lump-sum settlement of dollar_figure with respect to his disability claim unum issued a form_w-2 wage and tax statement to petitioner for the taxable_year in the amount of dollar_figure which included the lump-sum amount and other_payments made by unum in that year petitioners did not include any of the form_w-2 amount in income in and did not attach the form_w-2 to their return on date petitioner filed a request for hearing with the social_security administration for disability insurance benefits and his claim was upheld in a decision by the presiding administrative law judge on date the administrative law judge found that petitioner was under a disability within the meaning of sec_216 and sec_223 of the social_security act u s c sec_416 sec_423 as a result of chronic headaches labile hypertension major depressive disorder seizure disorder and sleep apnea opinion respondent argues that the entire amount petitioners received from unum in dollar_figure is included in gross_income under sec_105 petitioners argue that the lump-sum payment of dollar_figure was not paid under the disability plan and that as a result the amounts received from unum are not taxable_income to them we agree with respondent sec_105 provides as follows except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts x are attributable to contributions by the employer which were not includible in the gross_income of the employee sec_105 therefore has several conditions for its application first it applies to amounts received through accident_or_health_insurance second the amounts must be for personal injuries or sickness third the amounts must be attributable to contributions by the employer fourth it must be the case that the contributions were not includible in the gross_income of the employee in the instant case there is no question that the second third and fourth conditions have been met the concussion petitioner suffered is a personal injury petitioner’s employer arch mineral funded the disability plan and paid all the premiums petitioners did not include the premiums in income thus the application of sec_105 turns on whether the first condition is met ie whether the lump-sum payment constitutes amounts received through accident_or_health_insurance petitioners argue that the dollar_figure lump sum petitioner received from unum was not paid under the disability plan petitioners base their argument on the assertion that there is no provision in the disability plan authorizing unum to offer a lump-sum payment to an employee in lieu of future payments under the plan when an amount is paid in settlement we look to the specific claims for which the settlement was paid see allen v commissioner tcmemo_1998_406 citing 105_tc_396 affd 121_f3d_393 8th cir if the language of the settlement agreement is not clear we look to the intent of the payor considering all the facts and circumstances see allen v commissioner supra citing 349_f2d_610 10th cir affg tcmemo_1964_33 and 102_tc_116 affd in part and revd and remanded in part 70_f3d_34 5th cir the record does not contain any documents relating to the settlement or any information about the terms of the dollar_figure that petitioner received during the year in issue comprises the lump-sum settlement of dollar_figure and dollar_figure in monthly benefits petitioners make no argument concerning the dollar_figure in monthly benefits and there is no question that these amounts constitute amounts received through accident_or_health_insurance --- - the settlement further the record contains no direct evidence about unum’s intent in making the lump-sum payment to petitioner the record does contain the stipulation that after protracted oral negotiations unum paid petitioner a lump-sum settlement of dollar_figure with respect to his disability claim under all the facts and circumstances we find that the nature of the claim underlying the lump-sum payment was unum’s liability under the disability plan settlement does not transform the nature of the payments into something other than amounts received through accident_or_health_insurance within the meaning of sec_105 thus sec_105 applies to the lump-sum payment of dollar_figure as well as to the monthly payments totaling dollar_figure the fact that sec_105 applies does not necessarily mean that the amounts are included in income as sec_105 itself indicates there are exceptions the relevant exception for the instant case appears in sec_105 which provides as follows gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for this exception the payments to petitioner must satisfy both conditions we find that the payments fail to satisfy sec_105 therefore we need not and do not decide whether they satisfy sec_105 sec_105 itself has two parts that must be satisfied the payments to the taxpayer must be computed with reference to the nature of the injury and they must be computed without regard to the period the taxpayer is absent from work with respect to the first part the court_of_appeals for the fourth circuit to which an appeal in this case would lie has stated as follows a review of the cases indicates that for payments to be excludable from income under sec_105 the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided exclusion is permitted only under plans which vary benefits to reflect the particular loss of bodily function 829_f2d_506 4th cir there is nothing in the disability plan that computes payments with reference to the nature of the injury indeed regardless of the injury a person receiving benefits for total disability under the disability plan gets a monthly payment equal to percent of monthly earnings thus payments under the disability plan are not computed with reference to the nature of the it may be noted that our own precedent accords with 829_f2d_506 4th cir 72_tc_715 -- - injury as required by sec_105 but instead are computed with reference to the recipient’s earnings accordingly the exception does not apply to petitioner and the payments are taxable to him under sec_105 finally we note that even if petitioners were correct that the lump-sum amount was not paid under the disability plan they would still be required to include it in income at most petitioners’ argument that the lump-sum payment was not made under the disability plan amounts to arguing that sec_105 does not apply but if sec_105 does not apply then the exclusion under sec_105 does not apply and the payments are included in income under sec_61 unless specifically excluded by another section there are no specific exclusions available to petitioner for example respondent notes and we agree that sec_104 does not apply sec_104 a excludes from income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 applies if the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness 515_us_323 in the instant case there is no evidence that petitioner had any tort or tort type claim against unum because the payments are computed with reference to earnings we need not consider whether they are computed without regard to the period of absence from work indeed as we have indicated the evidence shows that the lump- sum amount was not damages for a tort claim but settlement of a contract dispute as to how much was owed petitioner under the disability plan thus sec_104 does not apply accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 in the amount of dollar_figure based on the determination that petitioners’ underpayment was attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 however the accuracy-related_penalty will not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 the determination of whether there was reasonable_cause and good_faith is made on a case-by- case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the taxpayer’s proper tax_liability id reasonable_cause includes an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id the taxpayer's mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed are relevant in deciding whether the taxpayer acted with reasonable_cause ruckman v commissioner tcmemo_1998_83 see also carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir gray v commissioner tcmemo_1982_392 the decision of the administrative law judge in the record herein demonstrates petitioner’s medical infirmities which existed when petitioners filed their return for the year in issue petitioner’s medical history as documented in his disability hearing shows that he was subject_to grand mal seizures a major depressive disorder debilitating headaches and other chronic pain further petitioners’ opening brief and other submitted documents suggest that he does not have a sophisticated knowledge of the tax laws in these circumstances we believe that petitioners’ failure to include the disability payments in income was due to reasonable_cause under sec_6664 thus the underpayment arising from the omitted income is not subject_to accuracy-related_penalties under sec_6662 b to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the accuracy-related_penalty
